                   Case 19-21351     Doc 27     Filed 10/28/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MARYLAND
                                GREENBELT DIVISION

 In Re:                                           Case No. 19-21351

 Tracey L. Jordan                                 Chapter 13

 Debtor.                                          Judge Lori S. Simpson

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Reliant Loan Servicing
LLC, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007 of the
Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the United
States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given and all
papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Reliant Loan Servicing LLC
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: October 28, 2019                          /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                  Case 19-21351        Doc 27     Filed 10/28/19      Page 2 of 2



                                 CERTIFICATE OF SERVICE

I certify that on October 28, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Arlene Adasa Smith-Scott, Debtor’s Counsel
       strategiclaw1@gmail.com

       Rebecca A. Herr, Chapter 13 Trustee
       ecf@ch13md.com

       Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on October 28, 2019, a copy of the foregoing Request for Service of Notices
was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Tracey L. Jordan, Debtor
       1806 Ironton Drive
       Oxon Hill, MD 20745

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
